Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    ALLOWANCE
                                              Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-7, 14-16 and 19-23 directed to Groups I and III non-elected without traverse. Accordingly, claims 1-7, 14-16 and 19-23 been cancelled.

1.                                       EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes
and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: claim 1-7, 14-16 and 19-23 been cancelled.
                                        
2.    Claims 8-13, 17-18 and 24 are allowable while 1-7, 14-16 and 19-23 are cancelled. 
3.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a plurality of centering wedges being coupled to the interior perimeter of the base rail of the rooftop unit wherein each centering wedge of the plurality of centering wedges comprises an angled surface.

4.     Closest prior art: Woodard (US 5244264) discloses a rooftop unit (air conditioning units 12 mounted on the roof tops of buildings 10, refer to Figs. 1-2), comprising: a base rail (side rails 20 and end rail 22) having an interior perimeter (i.e. interior perimeter of side rails 20 and end rail 22); and a centering system (18, base assembly) configured to center a position of the rooftop unit (12) on a roof curb (8, curb), wherein the centering system comprises a plurality of centering wedges (tongues 26, refer to Figs. 1-2), configured to slide along the roof curb to center the position of the rooftop unit on the roof curb during installation of the rooftop unit (refer to col.6, lines 1-4, wherein tongues 26 are slightly smaller in height than side rails 20 and may slide within open ends 24 for adjustment of the overall length of base assembly 18).
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                
                                                     Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763